On Motion for Rehearing.
In her motion for rehearing appellant earnestly insists that the undisputed facts showed that she paid appellee a premium for an $8,000 insurance coverage worded in the rider of March 29, 1945: “On mixed equipment, mostly small items not specifically scheduled, $8,000.00,” and that there was anywhere from $1500 minimum to $2500 maximum of small items or mixed equipment; that there is a difference between these amounts and the $8,000 specified which she bought and paid for as insurance protection. She then rather plan-gently asks: “What was that protection?” The answer is indicated in our original opinion. Regardless of what such protection was, plaintiff did not allege that the equipment for loss of which she sought to recover was covered by the rider of March 29, 1945, absent reformation. Her entire cause of action was grounded on reformation. As pointed out in our original opinion, the evidence did not raise an issue of mutual mistake essential to reformation, nor did the finding in answer to special issue No. 1 warrant reformation. In Safety Casualty Co. v. Wright, 138 Tex. 492, 160 S.W.2d 238, loc. cit. 245 (10-13), the Court said:
“A plaintiff can recover, if at all, only on the cause of action pleaded by him. The office of a pleading is to define the issues to be tried. It is certainly the general rule *224that an admission in a pleading, on which a party goes to trial, is taken against him. It is the further rule that the pleadings and the evidence must coincide. Finally, it is the rule that parties are restricted in the appellate court to the theory on which the case was tried in the lower court”, citing numerous authorities.
This case was tried before the effective date of the Rules of Civil Procedure, although the opinion was delivered after the Rules became effective. The case has been cited on the point by the Supreme Court in the cases of Kousal v. Texas Power & Light Co., 142 Tex. 451, 179 S.W.2d 283, and Sorrells v. Coffield, 144 Tex. 31, 187 S.W.2d 980, each of which apparently was tried after the Rules became effective, since the opinions of the Supreme Court were delivered March 22, 1944, and May 9, 1945, respectively. The case was also cited and distinguished in American Mutual Liability Insurance Co. v. Parker, 144 Tex. 453, 191 S.W.2d 844, which was tried after the Rules became effective. We think the rule enunciated in Safety Casualty Ins. Co. v. Wright, supra, is applicable. Should we be in error in this respect, nevertheless the answer to Special Issue No. 1 would not support recovery on the theory that the language of the rider is ambiguous. The language employed in the rider of March 29, 1945, evidences no intention of the parties to a mutual understanding such as that found by the jury. As said in Bauer v. Taylor, Tex.Civ.App., 118 S.W.2d 826, 827, w.r.:
“ * * * If there was any such intention the written agreement did not undertake to express it. The failure of a written agreement to express an intention of the parties will not admit proof of such intention upon the theory that the writing is ambiguous. The rule which permits the introduction of parol evidence to show the meaning of an ambiguous writing has application only when the intention is expressed, but in uncertain language; never when the intention is not expressed at all, ⅜ ⅜
It would be highly improper for this court to speculate on what the protection afforded by the rider was. Suffice it to say it afforded no protection for loss of the equipment for which plaintiff sought to recover.
The motion for a rehearing is overruled.